DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9-22 are currently pending.
Claims 7-8 have been canceled.
Claims 1-4, 9, and 17 have been amended.
Claims 21 and 22 have been newly added.

Status of Amendment
The amendment filed on 12/04/2020 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 4 September 2020
The 112(b) rejection of claim 4 from the previous Office Action is maintained in view of Applicant’s amendment. All other 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All other rejections from the previous Office Action are withdrawn in view of Applicant amendment. However, new ground(s) of Rejection is presented as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation of “the polyimide layer” in line 3 and 4. There is insufficient antecedent basis for these limitations in the claim. Claims 5 and 6 are rejected for being dependent from claim 4.
Regarding claim 9, claim 9 recites the limitation of “the photovoltaic” in line 3. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1.
Regarding claim 1, Rex teaches a solar panel (Fig.1) comprising:
A plurality of photovoltaic cells (2; Fig.1, column 2, line 68);
A plurality of reflectors (1; Fig.1, column 2, line 54) each comprising a reflective face (3) located in a reflector body (1), wherein at least one photovoltaic cell (2) from the plurality of photovoltaic cells is disposed on a backside (4) of each reflector, where the backside is the side opposite to the reflective face (3) of the reflector (1), wherein each reflector in the plurality of reflectors directs incoming light onto a photovoltaic cell (2) located on the backside of an adjacent reflector (1).
Rex does not specifically teach that the solar panel comprising a ground layer comprising an integrated circuit, and a power transmitting layer comprising a power transmitter, wherein the power 
However, Dixon teaches a solar panel that functions both as a solar panel and as a patch antenna (see abstract) comprising a ground plane (18; Fig.9), corresponding to the claimed “ground layer”, comprising a printed circuit board (106; Fig.9 and [0045]), corresponding to the claimed “integrated circuit”, a photovoltaic cell (50; Fig.9; [0038]) connected to the integrated circuit to allow transference of energy from the photovoltaic cell through the integrated circuit [0046] and a patch antenna (54; Fig.9), capable of transmitting power [0039], corresponding to the claimed “power transmitter layer”, wherein the power transmitter layer is attached to the ground layer (18) using a strut (94, 98; Fig.9 and [0039]), and wherein the power transmitter is connected to the integrated circuit (106). Dixon teaches that the use of combination of solar cell, patch antenna and the ground layer of a printed circuit board in the device allows reducing the size and cost of the device (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the solar panel of Rex by incorporating the ground layer of a printed circuit board and a power transmitter (patch antenna) in the same manner as disclosed by Dixon to the solar cells of Rex, because such modification would result in reducing the size and the cost of the device as taught by Dixon (abstract).
Regarding claim 2, Rex teaches that each reflector of the plurality of reflectors further comprises a thermally emissive surface disposed upon the reflector body (Rex: column 2, lines 6-13).
Regarding claim 9, Rex teaches that each reflector (Rex: 1; Fig.1) is a parabolic concentrator, where each reflective face (3) concentrates light on a photovoltaic cell (2) located on the backside of an adjacent reflector.
Regarding claim 10, modified Rex teaches that the strut (Dixon: 94, 98; Fig.9) is a spring [0039] and the power transmitter (54) comprises an antenna [0042]. Note that said strut is S-shaped (See Fig.9).
Regarding claims 11 and 14, modified Rex would have a plurality of solar cells (2) and a plurality of corresponding antennas. Consequently, each of the antennas would be connected to the ground layer via a strut (94, 98). As such, modified Dixon would have a plurality of said S-springs and a plurality of antennas. In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, modified Rex teaches that the antenna (54) is a patch antenna (Dixson: [0042]).
Claims 3, 4, 12, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 as applied to claim 2 above, and further in view of Thompson et al., U.S. Patent No. 6,547,190.
Regarding claim 3, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach that the thermally emissive surface comprises a polyimide. 
However, Thompson et al. teaches a solar array (Fig. 1) comprising a plurality of solar panels (110) each comprising a plurality of solar cells (112). Thompson further teaches the solar array further includes reflectors (116; Fig.1 and Fig.8B) to concentrate the solar light upon the solar arrays (column 1, lines 25-27) to increase the power output of the solar cells (column 3, lines 35-40). Thomas further teaches that reflectors (116) comprised of a carbon fiber mesh substrate (180; Fig.8A of Thompson) having a reflective layer 182 on top of the substrate 180, wherein the reflective layer 182 comprises a vapor deposited aluminum Kapton material (Thompson: column 6, lines 1-5). Kapton is a polyimide material, which is the same material used in the instant invention to facilitate the enhancement of the thermal emissivity (instant specification: [0166]). Products of identical chemical composition cannot have In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (MPEP 2112.01, Part II).
	Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the material of the reflector of Thompson for the reflector of modified Rex, because selection of a known material based on its suitability for its intended use (a reflector to concentrate solar radiations on to solar cells) supports prima facie obviousness determination (MPEP 2144.07).
Regarding claim 4, modified Rex teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “metallic layer” on the Kapton (Polyimide layer), (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the aluminum metallic layer of modified Rex is disposed on the polyimide layer such that the polyimide layer separates the reflector body 180 from the metallic layer. The aluminum metallic reflective surface faces the solar radiations.
Regarding claim 12, modified Rex teaches that the Spring (Dixson: 98) is a spring type of material that can be pressed against the lower layer 54 (Fig.9 and [0039]), but does not specifically teach that is made of carbon fiber.
	However, Thompson teaches that carbon fiber mesh material is very resilient to bending. If the carbon fiber mesh material is folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind (column 3, lines 8-12).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select carbon fiber mesh material of Thompson for the spring of modified Rex, because said carbon fiber material is very resilient to bending and if folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind as taught by Thompson (column 
Regarding claim 17, modified Rex teaches that the reflector body (Thompson: 180; Fig.8A) is a carbon fiber column 6, lines 1-5).
Regarding claims 21 and 22, modified Rex teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “reflective face” on the Kapton (Polyimide layer), corresponding to the claimed “polyimide substrate”, (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the polyimide substrate of modified Rex is disposed between the reflector body (180) and the reflective face (aluminum metallic layer).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 4 above, and further in view of Barth et al., U.S. Patent No. 7,564,628 B2.
Regarding claims 5-6, modified Rex teaches all the claimed limitations as set forth above, but does not specifically teach a second polyimide layer disposed on the metallic layer and a second metallic layer disposed on the second polyimide layer, a third polyimide layer disposed on the second metal layer and a third metallic layer disposed on the third polyimide layer.
However, Barth et al. teaches a reflector comprising at least two dielectric layers with metal layers disposed therebetween (abstract). Barth specifically teaches a stack (14; Fig.1) disposed in contact with a substrate 12. The stack 14 comprising a first metal layer 16 disposed in contact with the substrate, a first dielectric layer 18 disposed in contact with the first metal layer 16, a second metal layer 20 disposed in contact with the first dielectric layer 18 and a second dielectric layer 22 disposed in n, where n is between 1 and 10 (column 2, line 62 through, column 3, line 11).
It would have been obvious to a person having ordinary skill in the at the time of invention to select the reflector layer of Barth for the reflector of modified Rex, because simple substitution of one known element for another to obtain predictable results, in the instant case a reflector to reflect solar radiations, supports prima facie obviousness determination (MPEP 2143, Part I, B).
Although Barth does not specifically list polyimide as the materials for the first, second, and third dielectric layers, Barth explicitly teaches that the dielectric layers can comprise any suitable dielectric material that is known in the art and that is conventionally used for reflectors (Column 4, lines 61-64). Therefore, it would have been obvious to select polyimide as the dielectric material for the reflector of modified Dixon, because Thompson teaches Kapton (polyimide layer) as a suitable dielectric material used in reflectors (column 6, lines 1-5).
In addition, selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 as applied to claim 14 above, and further in view of Rainville et al., U.S. Patent No. 5,502,451.
Regarding claim 15, modified Rex teaches that the plurality of antennas are patch antennas, but does not specifically teach that the plurality of antennas comprises a phased array of antennas.
However, Rainville teaches a microstrip patch antenna with radiation polarization that can be magnetically varied via the application of the in-plane magnetic field (abstract). Rainville teaches that in order to achieve higher gain, several patch elements are combined into phased arrays, wherein the use 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the plurality of patch antennas of modified Dixon into phased arrays to achieve a higher gain as taught by Rainville (column 5, lines 1-7). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 as applied to claim 1 above, and further in view of Liao, U.S. Publication No. 2011/0041894 A1.
Regarding claim 16, modified Dixon teaches all the claimed limitations as set forth above, but does not specifically teach that the photovoltaic cell is mounted on the radiator to dissipate heat accumulated by the photovoltaic cell.
However, Liao teaches a concentrated photovoltaic solar panel (Fig.4A) comprising a passive radiator using active liquid cooling comprising a flat metal radiator pipe 34 made of copper or aluminum heat conductor in contact with solar cells array 12. Circulation of cold liquid in radiator pipe can cool down the linear solar cell to proper operating temperature [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a passive radiator using liquid cooling pipes to the back of the solar cells of modified Dixon in order to cool down the solar cells to a proper operating temperature as taught by Liao [0043].
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rex, U.S. Patent No. 4,153,474 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190 as applied to claim 17 above, and further in view of Romeo et al, (Unique space telescope concepts using CFRP composite thin-shelled mirrors and structures) (already on the record).
Regarding claims 18-20, modified Dixon teaches that the reflector body comprising carbon fiber material (see Thompson: column 6, lines 1-5), but does not specifically teach that the carbon fiber is constructed as a 3-ply, 4-ply, or 8-ply layup.
However, Romeo et al. teaches that thin-shell carbon fiber reinforced polymer (CFRP) mirrors have unique structural/mechanical and lightweight characteristics (see abstract). The laying-up of the prepreg on the mandrel or “lay-up” is important for the optical performance of the mirror once it is released from the mandrel. A lay-up that is well balanced at various ply-orientations of the unidirectional prepreg will generally produce the best quasi-isotropic behavior of the mirror. Romeo further teaches that a quasi-isotropic ply orientation refers to unidirectional prepreg laid-up at various ply angles (Fig.1b) , which is more appropriate for structural plate elements, wherein the ply orientations are restricted to less than 32-plies (see “1.1 General CFRP Design Consideration).
As such, since Romeo teaches that CFRP structural plates having ply orientations to less than 32-plies (which would include 3-ply, 4-ply, and 8-ply) are suitable for thin-shelled mirrors because of their unique structural/mechanical and lightweight characteristics, it would have been obvious to a person having ordinary skill in the art at the time of invention to select a CFRP structural plate having ply orientation to less than 32-plies to achieve a strong mechanical and lightweight structure for the reflector of modified Dixon.

Response to Arguments
Applicant's argument filed on 12/04/2020 are deemed moot in view of the new grounds of rejection as set forth above, necessitated by Applicant's amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726